GREENBAUM, J.
The relator was committed by one of the magistrates of the City Magistrates’ Court on a charge of violating the provisions of section 265 of the Penal Code. The alleged violation is stated to have consisted of “an exhibition given on Sunday, December 29, 1907, at No. 122 Park Row, borough of Manhattan, at which exhibition many pictures were cast upon a canvas by means of stereopr ticon machines.” The aforesaid pictures were shown on the canvas, *210and as they appeared the relator gave the names and descriptions of them. The views which I have expressed in the opinion this day by me filed in the case of Eden Musee American Co., Limited, v. Theodore A. Bingham, Commissioner, 108 N. Y. Supp. 200, lead me to-hold that the relator was unlawfully committed..
The writ of habeas corpus is sustained, and the relator released from, custody.